Citation Nr: 1822001	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-38 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to a compensable rating for service-connected hypertension.  

3.  Entitlement to service connection for alcoholism.  

4.  Entitlement to service connection for a right shoulder disability.  

5. Entitlement to service connection for a respiratory condition, to include as a result of exposure to asbestos.  

6.  Entitlement to service connection for a lower back condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1977 and from August 1982 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in January 2017.  A transcript of the hearing is associated with the electronic claims file.  

The issues of entitlement to service connection for a lower back condition and respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for depression is requested.  
2.  Throughout the claim period, the Veteran's hypertensive disability more closely approximates that of an individual with a history of diastolic blood pressure predominantly 100 or more that requires continuous medication for control; however, his systolic and diastolic readings throughout the appeal period are not shown to be predominantly 200 or more, or 110 or more, respectively.  

3.  The veteran filed his claim for service connection for alcoholism in October 2010, after the passage of congressional legislation prohibiting the grant of direct service connection for alcohol abuse based on claims filed on or after October 31, 1990.  

4.  The Veteran has a current diagnosis of right shoulder degenerative joint disease that did not develop within one year of active service and is unrelated to the bursitis of the right shoulder treated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for depression by the Veteran via his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for award of an initial 10 percent evaluation, but no higher, throughout the appeal period for hypertension have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).  

3.  Alcoholism was not, as a matter of law, incurred in or aggravated by service.  38 U.S.C. §§ 105, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) (2017).  

4.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist 

Although the Veteran took issue with the results of the VA examination for depression, that claim is withdrawn.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In reaching this conclusion, the Board observes that the Veteran testified at his Board hearing that he was in receipt of disability benefits from the Social Security Administration (SSA).  While a complete copy of records from SSA are not currently of record, the Veteran testified that he was receiving these disability benefits due to his claimed back disability that is subject of the Remand below.  The Board finds that the Social Security records are not relevant to the issue decided herein and do not need to be obtained prior to rendering a decision on these appeals.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (explaining that only relevant Social Security records need to be obtained and defining relevant records as those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at the January 2017 hearing, has withdrawn the appeal for entitlement to service connection for depression and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for depression, and it is dismissed.

III.  Service Connection 

Upon review of the evidence of record, the Board finds that service connection for alcoholism and right shoulder disability, is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).

Service connection for an enumerated "chronic disease" such as arthritis, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.

Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).  

      a.  Alcoholism 

The Veteran seeks service connection for alcoholism.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence is against the claim and the appeal must be denied.  

The Veteran's service treatment records (STRs) document rehabilitation for alcohol abuse during active service.  The Veteran's DD-214 documents that when he was discharged from active service in March 1984, the reason stated was, "alcohol abuse rehabilitation failure."  

At the January 2017 hearing, the Veteran testified that he has been sober for 28 years.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, as in this case, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

The above-referenced legislation expressly prohibits the grant of direct service connection for alcohol abuse based on claims filed on or after October 31, 1990.  The Veteran filed his claim in October 2010.  The record does not reflect that the Veteran has an alcohol abuse disorder that is secondary to any service connected disability.  Therefore, service connection on a direct basis for alcohol abuse must be denied as a matter of law.  See Allen v. Principi, 237 F.3d 1368 (2001).  

	b.  Right Shoulder 

The Veteran seeks service connection for a right shoulder disability.  Based on a review of the evidence of record, the Board finds that service connection is not warranted.  

The Veteran's STRs document treatment for a right shoulder condition in December 1973.  The Veteran was treated for bursitis.  On the Veteran's February 1984 separation medical examination, the examiner noted "bursitis - resolved 1975."  

The Veteran was afforded a VA medical examination in March 2011.  The examiner concluded that the Veteran's bursitis had resolved.  X-rays taken at the time showed mild spurring in the inferior glenohumeral joint.  The Veteran was diagnosed at that time with degenerative joint disease (DJD) in the right shoulder.  The examiner opined that the current diagnosis of DJD was a result of aging, and was not related to the prior resolved condition of bursitis.  

The Board has considered the Veteran's lay statements asserting a connection between his bursitis and his current DJD or his active service based on his duties operating hevy equipment.  In this regard, while the Veteran is competent to testify concerning that which is within the realm of his personal knowledge such as shoulder pain, his lay testimony is not competent evidence of a link between any prior shoulder condition and his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is not competent to prove that which would require specialized knowledge or training).  In addition, no medical professional has confirmed a link between the current right shoulder DJD and the Veteran's active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis, or when the layperson is describing symptoms which support a later diagnosis by a medical professional).  

The available medical evidence of record does not support that the Veteran's DJD, a form of arthritis, was incurred in, or developed to a compensable degree of 10 percent or more within one year of active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against service connection for a right shoulder disability.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

IV.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different DCs, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

	a. Hypertension 

Upon review of the medical evidence of record, the Board finds that a rating for hypertension of 10 percent is warranted for the period of appeal.  The Veteran is currently assigned a noncompensable evaluation for hypertension from October 29, 2010, under Diagnostic Code 7101.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

On appeal, the Veteran asserts that his hypertension warrants a compensable evaluation.  In particular, he has argued-in his January 2016 notice of disagreement -that he requires continuous medication for control of his hypertension, and in his November 2014 Form VA-9, that if he were not taking medication for his blood pressure, then it would be uncontrolled.  The Board agrees that a compensable evaluation for the Veteran's hypertension is warranted for the reasons explained below.   

The Veteran's service treatment records show he had high blood pressure during service, resulting in support for the service-connected condition.  An example of readings during his active service from December 16, 1981 show blood pressure of 150/98, 150/100, and 130/96.  

Post-service, records show that the Veteran has been on medication since active service, with occasional lapses which appeared to be a result of adverse reaction to certain drugs.  A March 2011 VA examiner confirmed a diagnosis of essential hypertension "without medical therapy."  Readings at the examination were 124/80 in the right arm and 144/95 in the left arm, and standing left arm reading of 121/85.  Although the examiner noted that the Veteran was not on medication for high blood pressure at the time of the examination, it was also noted in the DBQ that the Veteran was taking aspirin as a blood thinner.  

The Veteran's electronic claims file contains few medical treatment records.  However, the Veteran's physician submitted a letter dated February 2017 stating that if the Veteran were off blood pressure medication, his condition would be uncontrolled.  The physician noted that on December 20, 2016, the Veteran's blood pressure reading was 130/74 while on the prescription blood pressure medication Amlodipine.  

Based on the foregoing evidence, the Board finds that a 10 percent evaluation throughout the appeal period is warranted for the Veteran's hypertension.  Since military service, the Veteran has been shown to be taking medication for treatment and control of his hypertension.  While the RO noted in its various decisions that the Veteran did not have a history of diastolic blood pressure readings which were predominantly 100 or more, the Veteran has clearly had continuous medication use throughout the appeal period.  Moreover, at least some of the Veteran's diastolic readings were 100 or more.   

However, an evaluation greater than 10 percent for the Veteran's hypertension is not warranted as the evidence of record does not demonstrate that his diastolic blood pressure is predominantly 110 or more or that his systolic blood pressure is predominantly 200 or more.  Such a conclusion is borne out by the above noted evidence.  In short, the Board finds that the Veteran's disability picture more closely approximates the criteria for a 10 percent disability rating, but no higher.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

The appeal for entitlement to service connection for depression is dismissed.  

Entitlement to a disability evaluation of 10 percent, but no higher, for hypertension is granted.  

Entitlement to service connection for alcoholism is denied.  

Entitlement to service connection for a right shoulder disability is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claims for service connection for a low back disability and a respiratory disability prior to final adjudication.  

At the Veteran's January 2017 hearing, he testified that he receives disability payments from the Social Security Administration based on his lower back disability.  The records, including any pertinent medical examinations, relating to that award are not of record.  As these records may contain information relevant to a determination of service connection, the RO should seek to obtain them.  

Also at the January 2017 hearing, the Veteran testified that as part of his duties during active service, he worked as a construction laborer tearing down old buildings at the now shuttered Castle Air Force Base.  The Veteran's DD-214 shows that he was in the engineering trade as a specialty.  The Veteran testified that the buildings contained asbestos, and that no abatement procedures were performed in relation to his work in the buildings.  

The Veteran's STRs show hospitalization for 13 days in 1973 for bacterial pneumonia with pleural effusion.  A recent January 2017 pulmonary function test performed by a private examiner showed severe obstruction in the lungs and a diagnosis of COPD.  

The Veteran was afforded a VA medical examination in March 2011 for pulmonary conditions.  However, the examiner, and the additional medical evidence, does not discuss any testing for pulmonary conditions as a result of asbestos exposure.  As such, the Veteran should be afforded a new medical examination to include the scope of asbestos exposure related to any pulmonary conditions.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, obtain any outstanding treatment records for his service-connected conditions.  

2.  Obtain the Veteran's disability award records from the Social Security Administration.  If these records do not exist or are not obtainable, include a memorandum to that effect.  

3.  Make a determination as to whether the Veteran may have been exposed to asbestos as a result of his work as a construction laborer during active service at Castle Air Force base.  Include a memorandum as to findings, either negative or positive.  

4.  After making a determination on the Social Security Administration records, associate them with the Veteran's claims file.  Then schedule the Veteran for a VA examination of his spine for his claim of service connection for a lower back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a lumbar spine disability.  

For any lumbar spine condition diagnosis made, the examiner should indicate:   

Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements about damage to his spine from using jackhammers and other heavy equipment during service.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of lumbar spine disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5.  Schedule the Veteran for a VA pulmonary examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All appropriate tests and studies shall be conducted.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning his disabilities.  

The examiner must address whether the Veteran currently has a pulmonary condition.  

For any pulmonary condition diagnosis made, the examiner should indicate:   

(i)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; 

(ii)  Whether the Veteran has any pulmonary conditions that developed as a result of exposure to asbestos.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of pulmonary symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


